On behalf of the 
Government and the people of Belize, it is with great 
pleasure that I congratulate you, Sir, on your election 
as President of the General Assembly at its sixty-ninth 
session. I would also like to take this opportunity to 
register Belize’s thanks to your predecessor, our own 
son of Caribbean soil, Mr. John Ashe, who performed 
his duties superbly this past year and leaves the 
Organization a legacy of lasting value.

Mr. President, your chosen theme for this 
year’s session, “Delivering on and implementing 
a transformative post-2015 development agenda”, 
is ambitious, hopeful and challenging, and Belize 
commends you on its selection. In the next 12 months, 
we will closely monitor and contribute to its crafting 
and evolution. The stated goal of the new agenda is 
to promote sustained and inclusive economic growth, 
safeguard the future of our planet and lead to the 

achievement of sustainable development, with the 
eradication of poverty and hunger at its core.

Belize views those outcomes as more than 
aspirational. For us they are imperatives. Failure to 
attain them will have dire consequences for our nation 
and people. They call for a transformative mobilization 
of our societies at the organic level. For that to happen, 
we must inspire and equip every actor in our societies 
with the requisite tools for tackling their responsibilities 
and partaking in the dividends of sustainable economic 
growth with equity and social justice.

The experiences we have had in seeking to achieve 
the Millennium Development Goals, however, make 
us less than sanguine that we will have more success 
with the post-2015 development agenda than we have 
had in meeting the Millennium Development Goals. 
We are mindful that the support that some developed 
Member States pledged to provide for our efforts with 
the Millennium Development Goals did not materialize 
in the amounts that were pledged and needed. On the 
whole, small countries like my own are disadvantaged 
by their lack of the resources and human, financial, 
scientific and technological capacities that are 
prerequisites for succeeding with such ambitious and 
complex initiatives. Without cooperation and support 
for addressing those needs from the developed States 
Members of the United Nations and other multilateral 
agencies and, crucially, through reform of the policies 
of the international financial institutions, Belize’s 
attainment of the post-2015 development agenda will 
be severely hampered.

Looking to the future, Belize welcomes and 
supports the Assembly’s adoption at its sixty-
eighth session of resolution 68/304, “Towards the 
establishment of a multilateral legal framework for 
sovereign debt restructuring processes”, and hopes 
it will result in a robust multilateral treaty that will 
increase the efficiency, stability and predictability 
of the international financial system. In the wake of 
the world’s financial meltdown in 2008 and the many 
disasters that have occurred around the world over 
the past six years, necessitating large outlays of donor 
funding to assist the victims of such disasters, there 
are unmistakable and troubling indications of donor 
fatigue and a tendency towards isolationism and self-
centredness in our global environment, a trend that does 
not augur well for financing the post-2015 development 
agenda.

Belize nonetheless remains cautiously optimistic. 
We are encouraged by the pilgrimage to this Hall over 
the past week of world leaders from nations large and 
small, friends and foes, allies and enemies. Each spoke 
from this very rostrum, and each in essence voluntarily 
reaffirmed the conviction of their respective countries 
that collective action under these United Nations offers 
our world the only true hope of dealing successfully 
with the myriad problems currently afflicting 
mankind, whether climate change, the dreaded Ebola 
virus, religious fanaticism, or persistent poverty and 
underdevelopment.

Of those maladies, Belize regards climate change as 
the most pernicious. While a global consensus seems to 
have finally been reached as to the causes, as well as the 
cure, for this apocalyptic phenomenon, the political will 
of the major emitters to take immediate, concerted and 
decisive action to combat it is still absent. Indeed, just as 
our international community was grievously dilatory in 
taking prompt collective action to prevent the genocidal 
massacre in Rwanda or the current spread of the Ebola 
virus in Africa, so the major emitters are being dilatory 
in confronting the challenges of climate change. It is 
evident that the threats that epidemics, pandemics and 
terrorism pose to our planet and humankind pale into 
insignificance when compared to the existential threats 
of climate change. Furthermore, it is equally evident 
that it would not be hyperbole to opine that time is 
not on our side. Horrendous devastation — caused by 
extreme droughts, huge conflagrations in our forests, 
intense rainfall, floods, hurricanes, melting snowcaps, 
warming seas and sea-level rises, and an awful and 
frightening increase in pestilence and diseases — is 
already occurring around the world.

Among other things, my own country, Belize, is 
already experiencing coral bleaching, coastal erosion 
and flooding, and it is forecast that next year the entire 
country will be visited by severe drought. The cost of 
mitigating the damage that is already being done to my 
country and of adapting to climate change is prohibitive. 
It is time for the large competing emitters to put aside 
their mutual suspicion and commit to capping global 
warming at 1.5°C above preindustrial levels. While my 
country appreciates the pledges that have already been 
made to the Green Climate Fund, the amount of money 
needed to address global warming is exponentially 
larger. We do, however, remain optimistic that a robust 
climate change agreement will be signed in Paris in 
2015.

The development and security needs of nations 
large and small in this era of globalization have hastened 
the imperative of regional integration. Indeed, today 
it is virtually impossible for any nation to function 
successfully on its own in any sphere of activity. In my 
own country’s case, the measure of development and 
security we have enjoyed over the past 33 years, since 
gaining independence, must be credited in large part to 
the good relations we continue to have with our partners 
in the various regional integration groupings to which 
we belong and the excellent cooperation programmes 
we share with our bilateral and multilateral partners, 
prominent among which are the various agencies of 
the United Nations. However, even as we acknowledge 
with gratitude the tremendous contributions of our 
partners to our nation’s security and development, 
our Government is ever mindful that the primary 
responsibility for it rests with our Government and 
people. In that conviction, and given our limited 
resources, our Government has had to prioritize its 
areas of intervention. It has concentrated on providing 
our nation’s basic needs — security, housing, education, 
health care, employment and wealth generation.

Highest on that list of priorities is the importance 
of safeguarding our country’s security and territorial 
integrity. Successive Belizean Governments have 
invested heavily in efforts to bring about a peaceful 
resolution of the Guatemalan territorial claim over our 
country. Our Government is unalterably wedded to the 
peaceful resolution of this claim by adjudication at the 
International Court of Justice. We have enlisted the 
support of all our international friends and partners for 
that decision, and the Guatemalan Government is also 
committed, through the Special Agreement of 2008, to 
the resolution of the claim by the International Court 
of Justice.

We are convinced that wars and rumours of war 
and any kind of international conflict will only bring 
grief and cause pain, hardship and devastation. That is 
why we keep working assiduously with our neighbours 
in the region to cement friendly, peaceful, collaborative 
and productive relations in order to achieve development 
for our people. Belize is very pleased by the recent 
designation by the Community of Latin American 
and Caribbean States of our entire region as a zone of 
peace. We also welcome your own call, Mr. President, 
for the intensification of efforts towards the peaceful 
settlement of disputes.

Domestically, Belize has enjoyed uninterrupted 
peace and harmony for the past 33 years. Our 
Government acts with alacrity and sensitivity to 
defuse any situation that has the potential for civil 
strife and disorder, and we invest substantially in our 
security forces, in terms of both capacity-building 
and equipment and transportation. In our quest for 
wealth generation, job creation and the attainment of 
sustainable development, Belize is pursuing, inter 
alia, the prescriptions articulated in our Horizon 
2030 national development plan. In that regard, our 
Government is working in close concert with economic 
development experts from the International Monetary 
Fund, the World Bank, the Inter-American Development 
Bank and other institutions.

Among the initiatives we are pursuing is a 
comprehensive programme of infrastructure works 
throughout our country, which includes the upgrading 
and expanding of major highways; the paving of streets 
in cities and towns; the installation of new drains in 
flood-prone areas; and the construction and upgrading 
of sporting stadiums and recreational community 
buildings. Those programmes are being executed at a 
total cost of $100 million.

Thanks to the collaboration of the Bolivarian 
Republic of Venezuela and the tremendous support 
we receive through the Petrocaribe initiative, our 
Government has been able to invest in infrastructure 
and social programmes to the benefit of all our citizens. 
Our Government is cognizant of the importance of 
good infrastructure to our economic development. 
Belize is a major exporter of primary products. All our 
agri-products are transported by road from the farms 
to the factories and then to the sea ports for export. 
The aquaculture products and petroleum products we 
produce are also transported by road to our seaports. All 
our archaeological sites and many of our tourist resorts 
are also only accessible by road. It is the expectation 
of our Government that, with the enhancement of our 
network of streets and roads, our country will become 
more attractive to both residents and foreigners, be they 
tourists or investors, and that this will translate into a 
rapid expansion in productivity, economic growth and 
wealth generation.

With a view to ensuring that as many Belizean 
workers as possible obtain employment in the 
infrastructure works being carried out, the Government 
has requested all contractors who successfully bid 
for the works to utilize manual labour wherever it is 

feasible to do so. The works are providing employment 
for many Belizean youth, both male and female.


As a further initiative to stimulate economic 
development, our Government inaugurated the very 
first National Bank of Belize one year ago. The Bank 
started out modestly. It commenced operations by 
providing loans primarily to finance the acquisition of 
homes for middle-class Belizeans. Though the Bank is 
limited in its offerings, its establishment has resulted 
in an immediate and dramatic reduction of the interest 
rates being charged by commercial banks in the country 
on similar loans. That is a welcome development and 
a goal that our Government had tried for many years 
to achieve without success. The new Bank is rapidly 
building up its customer base and has now started to 
accept deposits. The prospect for young employed 
Belizeans to own their own homes at affordable 
mortgages is now greatly increased. Very many 
Belizeans are already landed property owners, thanks 
to an ongoing programme by successive Governments 
to make land available to them at minimal costs.

Our Government is also aggressively promoting 
foreign direct investment. We have successfully 
attracted investment in petroleum extraction, 
agribusiness, renewable energy, tourism and business 
processes outsourcing.

On our Independence Day, 21 September 1981, 
Belize inherited an educational system that was 
designed to educate citizens for the needs of a remote 
colonial outpost in the industrial age, the primary 
economic activity of which was the export of timber 
and sugar. We have since been making strenuous 
efforts to transform that system into one capable of 
satisfying the needs of an independent nation in this, 
the twenty-first century and the information age. That 
is proving to be a task fraught with great difficulty. It 
is also an exceedingly expensive one. Our Government 
currently spends 26 per cent of our national budget on 
the education sector. However, that is not nearly enough 
to cover the cost of the training and education needs 
of our young nation. We appreciate, however, that the 
quality of our workforce will be a great determinant in 
our future development, and that we must therefore do 
all in our power to make our workforce the very best it 
can be regardless of the cost and without heeding the 
sacrifices we will undoubtedly have to make.

To that end, our Government is engaged in a 
number of initiatives aimed at training and educating 
our population. Among those is a comprehensive 
teacher training and certification programme. We are 
resolved to have only teachers trained in pedagogy 
and in the various subject areas that they are expected 
to teach in our classrooms. Simultaneously, we are 
assiduously expanding our education coverage from the 
pre-primary to the tertiary levels. Indeed, more young 
people today than at any other time in the history of our 
nation can afford to obtain an education and can find 
space in an educational institution near their homes. We 
are also placing increasing emphasis on vocational and 
technical education and training and on the teaching of 
science, technology, engineering and mathematics. We 
are in the planning stage for a new institute of science 
and technology, and we are expanding the presence of 
centres for employment training across the country.

Because we possess only two young universities, we 
make strenuous efforts to gain access to universities and 
other advanced educational institutions abroad for those 
of our students who successfully attain the matriculation 
requirements for entry into those institutions. We 
have been very successful in that initiative. The vast 
majority of our students attend those universities on 
scholarships, thanks to the generosity of our cooperation 
partners. Every Belizean student, male and female, 
who attains the requisite matriculation requirement 
has an equal opportunity to win a scholarship. Current 
data indicate that our female students are much more 
successful at winning scholarships than their male 
counterparts. Our initiatives in the education sector are 
contributing greatly to the increase in the competence 
of our workforce at every level, thereby enabling it 
to produce goods and services that are competitive in 
the world markets. In order to continue our efforts in 
that regard, we will need the continued support of the 
United Nations and its formidable network.

Belize currently spends over 13 per cent of the 
national budget on the health sector. We seek to develop 
and maintain a healthy and productive population. To 
that end, our Government is expanding school food 
programmes countrywide and programmes that allow 
parents of low-income families to purchase food items 
at concessionary rates. We know that regular, balanced 
meals are vital to the health of our population and that 
it is much less expensive to keep our population healthy 
than it is to cure it when it is ill.

We continue to strengthen our primary health-care 
network. We continuously upgrade facilities in our 
hospital and clinics with modern diagnostic equipment. 
Our flagship public hospital is now benefiting from 
a significant technological upgrade. We also recently 
inaugurated a brand-new neonatal wing at that hospital. 
For the first time in our country’s history, a state-of-
the-art facility to cater exclusively to the health needs 
of our physically challenged children has been built. 
This facility is the brainchild of the wife of our Prime 
Minister, who serves as a Special Envoy for Women and 
Children in Belize. She spearheaded both the raising of 
the finances for its construction and the supervision of 
its construction.

We take this opportunity also to applaud the 
efforts of our Special Envoy who, just a few days ago, 
hosted one of the largest gatherings of First Ladies 
and Spouses of Heads of State and Government on the 
subject of the empowerment of women and girls, here at 
the United Nations. That special event was a universal 
call to action on the financial health of women and girls 
based on the Beijing Platform for Action. We call on 
all Governments and international organizations to 
support that worthy cause.

Belize expanded the coverage of our health 
insurance scheme in the last budget year and, through 
our cooperation agreement with the Republic of Cuba, 
we are significantly increasing the number of our 
health-care personnel. Indeed, only some three weeks 
ago we welcomed a contingent of some 35 newly 
trained Belizean doctors — the largest contingent of 
doctors ever to return to our country in a single year. 
Our citizens are our nation’s most valuable resource. 
We are resolved to invest in them, to enhance their 
competences and to ameliorate the quality of life of 
each and every one of them.

The victims of global strife and global tragedies 
are invariably human beings. The United Nations was 
founded on the determination that no other generation 
would have to suffer the scourge of war, which we all 
know brings nothing but death, destruction and sorrow 
to humankind. Our compact is to promote and protect 
fundamental human rights and the dignity and worth of 
the human person — all human persons of all nations, 
large and small.

The devastating Ebola virus is increasing 
exponentially and frighteningly. While we are 
disappointed that international health agencies did not 
respond more vigorously and with greater alacrity to 
the Ebola outbreak many months ago, Belize welcomes 
the Secretary-General’s United Nations Mission for 
Ebola Emergency Response.

Belize endorses without reservation the call for 
the Republic of Taiwan to be permitted to participate 
in the specialized agencies of the United Nations. In 
this modern day and age, it is incomprehensible that 
we should want to deny ourselves the benefit of their 
expertise in dealing with global issues.

If we are to remain true to the principle of inclusion 
as enshrined in our Charter and as promoted in the 
post-2015 development agenda, we must continue to 
advocate for the right of the Sahrawi people for self-
determination.

The indiscriminate killing, maiming and 
destruction recently meted out to innocent Palestinian 
civilians, especially helpless women and children, 
and their possessions, were an affront to decency, 
morality and humanity. We reiterate our support for 
the resolution of the Israeli-Palestinian conflict by 
diplomatic means and for the coexistence of the State 
of Israel and the State of Palestine in peace and security 
in their respective pre-1967 international borders, as 
recognized by the international community.

Belize is convinced that any discussion of a future 
development agenda must include the removal of 
unilateral harmful practices that stifle and stagnate 
development, wherever they occur. In that respect, we 
join the rest of the international community in calling 
for an end to the anachronistic embargo against Cuba.

Belize recognizes that foremost among our 
development priorities is to ensure the sustainability of 
the environment, in keeping with our flagship status as 
a haven for democracy, the promotion and protection 
of human rights and environmental conservation. We 
embrace the principle that economic growth should 
not come at any cost. However, neither should our 
people have to forgo development to protect the natural 
environment. We firmly believe that it is a false 
dichotomy to pit development against the environment. 
That is why we fully welcome and embrace the principle 
of sustainable development. Our future and the world’s 
depend on the entire globe embracing the sustainable 
development approach.
